TASMAN METALS LTD. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2014 (Unaudited - Expressed in Canadian Dollars) Page 1 NOTICE OF NO AUDITOR REVIEW OF CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS In accordance with National Instrument 51-102 Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of these condensed consolidated interim financial statements they must be accompanied by a notice indicating that the condensed consolidated interim financial statements have not been reviewed by an auditor. The accompanying unaudited condensed consolidated interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s auditors have not performed a review ofthese condensed consolidated interim financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. Page 2 TASMAN METALS LTD. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION (Unaudited - Expressed in Canadian Dollars) Notes May 31, $ August 31, $ ASSETS Current assets Cash Amounts receivable GST/VAT receivables Prepaids Total current assets Non-current assets Investments 5 Property, plant and equipment 6 Exploration and evaluation assets 7 Bond deposit Total non-current assets TOTAL ASSETS LIABILITIES Current liabilities Accounts payable and accrued liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Share capital Share-based payments reserve Deficit ) ) Accumulated other comprehensive loss ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY These condensed consolidated interim financial statements were approved and authorized for issue by the Board of Directors on July 11, 2014 and are signed on its behalf by: /s/ Mark Saxon Mark Saxon Director /s/ Nick DeMare Nick DeMare Director The accompanying notes are an integral part of these condensed consolidated interim financial statements Page 3 TASMAN METALS LTD. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF COMPREHENSIVE LOSS (Unaudited - Expressed in Canadian Dollars) Three Months Ended Nine Months Ended Note May 31, $ May 31, $ (Note 3) May 31, $ May 31, $ (Note 3) Expenses Accounting and administration 9(b)(ii) Audit - - Corporate development Depreciation 6 General exploration ) Insurance Investor relations - - - Legal Management fees 9(a) Office Professional fees 9 Regulatory fees Rent Salaries and benefits Shareholder costs Share-based compensation 8(d) Transfer agent Travel Loss before other items ) Other items Gain on sale of property, plant and equipment - - - Impairment of exploration and evaluation assets 7 ) Interest income Foreign exchange ) Net loss for the period ) Other comprehensive loss ) Comprehensive loss for the period ) Basic and diluted loss per common share ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated interim financial statements Page 4 TASMAN METALS LTD. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CHANGES IN EQUITY (Unaudited - Expressed in Canadian Dollars) Nine Months Ended May 31, 2014 Share Capital Accumulated Number of Shares Amount $ Share-Based Payments Reserve $ Deficit $ Other Comprehensive Loss $ Total Equity $ Balance at September 1, 2013 ) ) Common shares issued for: Cash - private placement - - - Cash - exercise of share options - - - Exploration and evaluation assets - - - Share issue costs - ) - - - ) Share-based compensation on share options - Share-based compensation on finder’s option - Share-based compensation on finders’ warrants - - Transfer on exercise of share options ) - - - Unrealized loss on investments - ) ) Net loss for the period - - - ) - ) Balance at May 31, 2014 ) ) Nine Months Ended May 31, 2013 Share Capital Accumulated Number of Shares Amount $ Share-Based Payments Reserve $ Deficit $ Other Comprehensive Loss $ Total Equity $ Balance at September 1, 2012 (Note 3) ) ) Common shares issued for: Cash - exercise of share options - - - Exploration and evaluation assets Share-based compensation on share options - Transfer on exercise of share options - ) - - - Unrealized loss on investment - ) ) Net loss for the period - - - ) - ) Balance at May 31, 2013 (Note 3) The accompanying notes are an integral part of these condensed consolidated interim financial statements Page 5 TASMAN METALS LTD. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS (Unaudited - Expressed in Canadian Dollars) Nine Months Ended May 31, $ May 31, $ (Note 3) Operating activities Net loss for the period ) ) Adjustments for: Depreciation Share-based compensation Impairment of exploration and evaluation assets Gain on sale of property, plant and equipment - ) ) ) Changes in non-cash working capital items: Decrease (increase) in amounts receivable ) Decrease (increase) in GST/VAT receivables ) Increase in prepaids ) ) Decrease in accounts payable and accrued liabilities ) Net cash used in operating activities ) ) Investing activities Proceeds on sale of property, plant and equipment - Additions to exploration and evaluation assets ) ) Additions to property, plant and equipment ) - Increase in bond deposit ) ) Increase in investments ) - Net cash used in investing activities ) ) Financing activities Issuance of common shares Share issue costs ) - Net cash provided by financing activities Net change in cash ) Cash at beginning of period Cash at end of period Supplemental cash flow information - see Note 12 The accompanying notes are an integral part of these condensed consolidated interim financial statements Page 6 TASMAN METALS LTD. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2014 (Unaudited - Expressed in Canadian Dollars) 1. Nature of Operations Tasman Metals Ltd. (“Tasman” or the “Company”) was incorporated under the laws of the Province of British Columbia on August 27, 2007.The Company’s common shares are listed and traded on the TSX Venture Exchange (“TSXV”) under the symbol “TSM” and on the New York Stock Exchange Market (“NYSE MKT”), under the symbol “TAS”.The Company’s head office is located at #1305 - 1090 West Georgia Street, Vancouver, British Columbia, V6E 3V7, Canada. The Company is a junior resource company engaged in the acquisition and exploration of unproven mineral interests in Scandinavia.As at May 31, 2014 the Company has not earned any production revenue, nor found proved reserves on any of its mineral interests. The Company is in the process of exploring and evaluating its mineral properties.On the basis of information to date, it has not yet determined whether these properties contain economically recoverable ore reserves.The underlying value of the mineral properties and related deferred acquisition costs is entirely dependent on the existence of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete development and upon future profitable production.The amounts shown as resource interests represent net acquisition costs to date, less amounts written off, and do not necessarily represent present or future values. As at May 31, 2014 the Company had working capital of $7,160,151.These condensed consolidated interim financial statements have been prepared on a going concern basis which assumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business operations for the foreseeable future.The Company’s ability to continue as a going concern is dependent upon the ability of the Company to obtain the necessary financing to develop properties and to establish future profitable production.The Company’s operations are funded from equity financings which are dependent upon many external factors and may be difficult to impossible to secure or raise when required.Although management considers that the Company has adequate resources to maintain its core operations and planned exploration programs on its existing exploration and evaluation assets for the next twelve months, the Companyrecognizes that exploration expenditures may change with ongoing results and, as a result, it may be required to obtain additional financing.While the Company has been successful in securing financings in the past, there can be no assurance that it will be able to do so in the future. See also Note 13. 2. Basis of Preparation Statement of Compliance These condensed consolidated interim financial statements have been prepared using accounting policies consistent withInternational Financial Reporting Standards (“IFRS”), and in accordance with International Accounting Standards (“IAS”) 34, Interim Financial Reporting, as issued by the International Accounting Standards Board (“IASB”).These condensed consolidated interim financial statements should be read in conjunction with the audited consolidated financial statements for the year ended August 31, 2013, which have been prepared in accordance with IFRS as issued by the IASB.The accounting policies followed in these condensed consolidated interim financial statements are consistent with those applied in the Company’s consolidated financial statements for the year ended August 31, 2013. Basis of Presentation The preparation of financial statements requires management to make judgments, estimates and assumptions that affect the application of policies and reported amounts of assets, liabilities, revenue and expenses.The estimates and associated assumptions are based on historical experience and various other factors that are believed to be reasonable under the circumstances, the results of which form the basis of making the judgments about carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates. The estimates and underlying assumptions are reviewed on an ongoing basis.Revisions to accounting estimates are recognized in the period in which the estimate is revised if the revision affects only that period or in the period of the revision and further periods if the review affects both current and future periods. Page 7 TASMAN METALS LTD. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2014 (Unaudited - Expressed in Canadian Dollars) 3. Change in Accounting Policy During fiscal 2013 the Company changed its accounting policy with respect to exploration and evaluation expenditures.In prior years the Company’s policy was to expense mineral exploration and development costs as incurred until such time as either mineral reserves are proven or permits to operate the mineral resource property are received and financing to complete the development are obtained.The Company has elected to change this accounting policy to now capitalize by property all costs relating to the exploration and evaluation of mineral properties classified as exploration and evaluation assets, effective with the presentation of these consolidated financial statements, on a retrospective basis. The effects of the change in accounting policy related to the Company’s exploration and evaluation assets are as follows: Reconciliation of Statements of Financial Position As at September 1, 2012 As previously reported $ Effect of change in accounting policy $ As restated $ ASSETS Current assets Cash - Amounts receivable - GST/VAT receivables - Prepaids - Total current assets - Non-current assets Investment - Property, plant and equipment - Exploration and evaluation assets Bond deposit - Total non-current assets TOTAL ASSETS LIABILITIES Current liabilities Accounts payable and accrued liabilities - TOTAL LIABILITIES - SHAREHOLDERS’ EQUITY Share capital - Share-based payments reserve - Deficit ) ) Accumulated other comprehensive loss ) - ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY Page 8 TASMAN METALS LTD. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2014 (Unaudited - Expressed in Canadian Dollars) 3. Change in Accounting Policy (continued) As at May 31, 2013 As previously reported $ Effect of change in accounting policy $ As restated $ ASSETS Current assets Cash - Amounts receivable - GST/VAT receivables - Prepaids - Total current assets - Non-current assets Investment - Property, plant and equipment - Exploration and evaluation assets Bond deposit - Total non-current assets TOTAL ASSETS LIABILITIES Current liabilities Accounts payable and accrued liabilities - TOTAL LIABILITIES - SHAREHOLDERS’ EQUITY Share capital - Share-based payments reserve - Deficit ) ) Accumulated other comprehensive loss ) - ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY Page 9 TASMAN METALS LTD. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2014 (Unaudited - Expressed in Canadian Dollars) 3. Change in Accounting Policy (continued) Reconciliation of Statements of Comprehensive Loss Three Months Ended May 31, 2013 Nine Months Ended May 31, 2013 As previously reported $ Effect of change in accounting policy $ As restated $ As previously reported $ Effect of change in accounting policy $ As restated $ Mineral exploration costs ) - ) - Expenses Accounting and administration - - Audit - Corporate development - - Depreciation - - General exploration - - Insurance - - Investor relations - Legal - - Management fees - - Office - - Professional fees - - Regulatory fees - - Rent - - Salaries and benefits - - Shareholder costs - - Share-based compensation - - Transfer agent - - Travel - Loss before other items ) Other items Gain on sale of property, plant and equipment - Impairment of exploration and evaluations assets ) - ) ) - ) Interest income - - Foreign exchange ) - ) - - - Net loss for the period ) Other comprehensive loss ) Comprehensive loss for the period ) Basic and diluted loss per common share ) Weighted average number of common shares outstanding Page 10 TASMAN METALS LTD. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2014 (Unaudited - Expressed in Canadian Dollars) 3. Change in Accounting Policy (continued) Reconciliation of Statement of Cash Flows Nine Months Ended May 31, 2013 As previously reported $ Effect of change in accounting policy $ As restated $ Operating activities Net loss for the period ) ) Adjustments for: Depreciation - Share-based compensation - Impairment of exploration and evaluation assets Gain on sale of property and equipment ) - ) ) ) Changes in non-cash working capital items: Decrease in amounts receivable - Decrease in GST/VAT receivables - Increase in prepaids ) - ) Decrease in accounts payable and accrued liabilities ) Net cash used in operating activities ) ) Investing activities Proceeds on sale of property, plant and equipment Additions to exploration and evaluation assets ) ) ) Increase in bond deposit ) ) Net cash provided by (used in) investing activities ) ) ) Financing activity Issuance of common shares - Net cash provided by financing activity - Net change in cash ) - ) Cash at beginning of period - Cash at end of period - 4.Significant Accounting Policy The preparation of financial data is based on accounting principles and practices consistent with those to be used in the preparation of the audited annual consolidated financial statements as at August 31, 2013.The accompanying unaudited condensed consolidated interim financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the year ended August 31, 2013. Page 11 TASMAN METALS LTD. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2014 (Unaudited - Expressed in Canadian Dollars) 5. Investments May 31, 2014 Number of Shares Cost $ Accumulated Compre- hensive Loss $ Carrying Value $ Hannans Reward Limited (“Hannans”) ) Thomson Resources Ltd. (“Thomson”) ) ) August 31, 2013 Number of Shares Cost $ Accumulated Compre- hensive Loss $ Carrying Value $ Hannans ) (a) The Company had received common shares of Hannans, a public company listed on the Australian Stock Exchange, from the option of certain of its iron ore properties, as described in Note 7(b)(i).As at May 31, 2014 the quoted market value of the Hannans shares was $13,355. (b) During the nine months ended May 31, 2014 the Company received common shares of Thomson, a public company listed on the Australian Stock Exchange on sale of exploration data.As at May 31, 2014 the quoted market value of the Thomson shares was $8,919. 6.Property, Plant and Equipment Cost: Computers $ Office Furniture and Equipment $ Field Equipment $ Vehicles $ Total $ Balance at August 31, 2012 Disposal - - - ) ) Balance at August 31, 2013 Addition - - - Balance at May 31, 2014 Accumulated Depreciation: Balance at August 31, 2012 ) Depreciation ) Disposal - - - Balance at August 31, 2013 ) Depreciation ) Balance at May 31, 2014 ) Page 12 TASMAN METALS LTD. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2014 (Unaudited - Expressed in Canadian Dollars) 6.Property, Plant and Equipment (continued) Carrying Value: Computers $ Office Furniture and Equipment $ Field Equipment $ Vehicles $ Total $ Balance at August 31, 2013 Balance at May 31, 2014 7. Exploration and Evaluation Assets May 31, 2014 Acquisition Costs $ Deferred Exploration Costs $ Total $ Rare Earth Properties Norra Kärr Olserum Other Other Properties August 31, 2013 Acquisition Costs $ Deferred Exploration Costs $ Total $ Rare Earth Properties Norra Kärr Olserum Other Other Properties Page 13 TASMAN METALS LTD. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2014 (Unaudited - Expressed in Canadian Dollars) 7.Exploration and Evaluation Assets (continued) Rare Earth Element Properties Other Norra Kärr $ Otanmaki $ Olserum $ Other $ Properties $ Total $ Balance at August 31, 2012 Exploration costs Consulting - - - Core cutting - Database - - - Drilling - Exploration site - - - Fuel - - - Geochemical - - - Geological - - - Maps - Metallurgical consulting - Metallurgical testing - Preliminary economic assessment - Pre-feasibility study - Salaries - Sample preparation - Travel - 83 - Acquisition costs Mining rights - - - Impairment - ) - ) - ) Balance at August 31, 2013 - Exploration costs Consulting - - Exploration site - - Geochemical - - Geological - Metallurgical testing - Pre-feasibility study - Surface rights - Travel - Acquisition costs Mining rights - - Issuance of common shares - - - Acquisition - Impairment - - - ) - ) Balance at May 31, 2014 - (a) Rare Earth Element Properties Norra Kärr The Norra Kärr property consists of four staked exploration claims and a mining lease located in southern Sweden. During the nine months ended May 31, 2014 the Company entered into an agreement to acquire certain surface access rights to the Norra Kärr property, whereby the Company issued 36,000 common shares of the Company at a fair value of $52,920. Page 14 TASMAN METALS LTD. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2014 (Unaudited - Expressed in Canadian Dollars) 7.Exploration and Evaluation Assets (continued) Olserum During fiscal 2012 the Company acquired a 100 % interest in the Olserum property, comprising one claim, in southern Sweden.The Olserum property was purchased from Norrsken Energy Limited, a private company registered in the United Kingdom, for a total consideration of 37,746 common shares of the Company issued at an estimated fair value of $95,120.The Company subsequently staked a further five claims surrounding the Olserum property. Other During the nine months ended May 31, 2014 the Company relinquished certain exploration claims in Sweden and recorded an impairment charge of $44,230 to exploration and evaluation assets. As at May 31, 2014 the Company has 17 exploration claims and one mining lease in Sweden. (b) Other Properties (i) Iron Ore Properties On May 16, 2010 the Company entered into an option agreement with Hannans whereby Hannans has agreed to acquire up to a 90% interest in the Sautusvaara, Vieto, Harrejaure and Lauukujarvi exploration claims (the “Iron Ore Claims”) in Sweden.Hannans has earned a 75% interest in the Iron Ore Claims and may earn a further 15% interest by funding a feasibility study on at least one Iron Ore Claim prior to June 30, 2018, including spending a minimum of AUS $100,000 per annum. (ii) Tungsten Properties On October 7, 2013 the Company entered into a letter agreement with Tumi Resources Ltd. (“Tumi”) and acquired a 100% interest in seven exploration licenses (the “Tungsten Projects”) located in south-central Sweden by paying $45,000 cash and issuing 50,000 common shares of the Company at a fair value of $51,500.A further 50,000 common shares are issuable upon commencement of production from any of the Tungsten Projects.Tumi has two common directors. 8. Share Capital (a)Authorized Share Capital The Company’s authorized share capital consists of an unlimited number of common shares without par value.All issued common shares are fully paid. (b) Reconciliation of Changes in Share Capital (i) In February 2014 the Company completed the first tranche of a private placement of 3,875,863 units at a price of $1.10 per unit for gross proceeds of $4,263,449.Each unit comprised one common share and one non-transferable share purchase warrant.Each warrant entitles the holder to purchase an additional common share at a price of $1.50 per share on or before February 11, 2017.The Company paid a finders’ fee of $168,735 cash and issued finders’ warrants which entitled the holder to purchase 15,495 common shares at a price of $1.50 per share on or before February 11, 2017.The fair value of the finders’ warrants, estimated using the Black-Scholes option pricing model, is $10,072.The assumptions used were: a risk-free interest rate of 1.39%; an estimated volatility of 88%; an expected life of 3 years; an expected dividend yield of 0%; and an estimated forfeiture rate of 0%. Page 15 TASMAN METALS LTD. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2014 (Unaudited - Expressed in Canadian Dollars) 8. Share Capital (continued) The Company also issued 192,000 compensation options exercisable into units with each unit having the same terms as the units issued under the private placement.The fair value of the compensation options, estimated using the Black-Scholes option pricing model, is $124,800.The assumptions used were: a risk-free interest rate of 1.39%; an estimated volatility of 88%; an expected life of 3 years; an expected dividend yield of 0%; and an estimated forfeiture rate of 0%. In May 2014 the Company completed the final tranche of its private placement and issued 1,044,077 units as a price of $1.10 per unit for gross proceeds of $1,148,485.Each unit comprised one common share and one non-transferable share purchase warrant.Each warrant entitles the holder to purchase an additional common share at a price of $1.50 per share on or before March 31, 2017.The Company paid a finder’s fee of $80,009 cash and issued 103,907 compensation options exercisable into units with each unit having the same terms as the units issued under the private placement.The fair value of the compensation options, estimated using the Black-Scholes option pricing model, is $64,422.The assumptions used were: a risk-free interest rate of 1.26%; an estimated volatility of 87%; an expected life of 3 years; an expected dividend yield of 0%; and an estimated forfeiture rate of 0%. The Company incurred $172,244 for legal and filing fees associated with this private placement. Directors and officers of the Company purchased 83,000 units of this private placement. See also Note 7(b)(ii). (ii) No equity financings were conducted by the Company during fiscal 2013. (c) Warrants A summary of the number of common shares reserved pursuant to the Company’s warrants outstanding at May 31, 2014 and 2013 and the changes for the nine months ended on those dates is as follows: Number Weighted Average Exercise Price $ Number Weighted Average Exercise Price $ Balance, beginning of period Issued - - Expired ) ) Balance, end of period The following table summarizes information about the number of common shares reserved pursuant to the Company’s warrants outstanding and exercisable at May 31, 2014: Number Outstanding Exercise Price $ Expiry Date February 11, 2017 March 31, 2017 Page 16 TASMAN METALS LTD. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2014 (Unaudited - Expressed in Canadian Dollars) 8. Share Capital (continued) (d)Share Option Plan The Company has established a rolling share option plan (the “Plan”), in which the maximum number of common shares which can be reserved for issuance under the Plan is 10% of the issued and outstanding shares of the Company.The minimum exercise price of the options is set at the Company’s closing share price on the day before the grant date, less allowable discounts in accordance with the policies of the TSXV.Options granted may be subject to vesting provisions as determined by the Board of Directors and have a maximum term of ten years. During the nine months ended May 31, 2014 the Company granted 360,000 (2013 - 230,000) share options and recorded compensation expense of $225,200 (2013 - $154,000).In addition, the Company recorded $nil (2013 - $9,475) compensation expense on share options previously granted which had vested during the period. The fair value of share options granted and/or vested during the nine months ended May 31, 2014 and 2013 is estimated using the Black-Scholes option pricing model using the following assumptions: Risk-free interest rate 1.26% - 1.46% 1.09% - 1.26% Estimated volatility 87% - 96% 86% - 130% Expected life 3 years 2 years - 3 years Expected dividend yield 0% 0% Expected forfeiture rate 0% 0% The weighted average fair value of all share options granted and/or vested during the nine months ended May 31, 2014 was $0.63 (2013 - $0.67) per option. During the nine months ended May 31, 2013 the Company re-priced 1,706,500 share options previously granted, from original exercise prices ranging from $2.13 to $4.22 per share, to a revised exercise price of $1.40 per share.The fair value of the re-priced share options have been estimated using the Black-Scholes option pricing model.The assumptions used were:risk-free interest rate of 1.09% - 1.22%;estimated volatility of 91% - 103%;expected life of 1.25 years to 2.46 years;expected dividend yield of 0%;and estimated forfeiture rate of 0%.The value assigned to the re-pricing of the share options was $491,230. Option-pricing models require the use of estimates and assumptions including the expected volatility.Changes in the underlying assumptions can materially affect the fair value estimates and, therefore, existing models do not necessarily provide reliable measure of the fair value of the Company’s share options. A summary of the Company’s share options at May 31, 2014 and 2013 and the changes for the nine months ended on those dates is presented below: Number of Options Weighted Average Exercise Price $ Number of Options Weighted Average Exercise Price $ Balance, beginning of period Granted Exercised ) ) Expired ) ) Balance, end of period Page 17 TASMAN METALS LTD. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2014 (Unaudited - Expressed in Canadian Dollars) 8. Share Capital (continued) The following table summarizes information about the share options outstanding and exercisable at May31, 2014: Number Outstanding Exercise Price $ Expiry Date July 15, 2014 July 15, 2014 August 9, 2014 August 22, 2014 September 13, 2014 December 6, 2014 January 9, 2015 January 9, 2015 January 9, 2015 February 27, 2015 May 3, 2015 September 13, 2015 October 31, 2015 February 11, 2016 April 12, 2016 September 2, 2016 September 23, 2016 January 3, 2017 April 7, 2017 (e)Escrow Shares As at May 31, 2014, 91,745 common shares are held in escrow. 9. Related Party Disclosures A number of key management personnel hold positions in other entities that result in them having control or significant influence over the financial or operating policies of those entities.Certain of these entities transacted with the Company during the reporting period. (a) Transactions with Key Management Personnel During the nine months ended May 31, 2014 and 2013 the following amounts were incurred with respect to the Company’s executive officers, comprising the President, Vice-President of Corporate Development (“VPCD”) and Chief Financial Officer (“CFO”): 2014 2013 $ $ Management fees Professional fees Share-based compensation - As at May 31, 2014, $46,000 (2013 - $3,000) of the above amounts remained unpaid and has been included in accounts payable and accrued liabilities. Page 18 TASMAN METALS LTD. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2014 (Unaudited - Expressed in Canadian Dollars) 9. Related Party Disclosures (continued) The Company has a management agreement with the President which provides that, in the event the President’sservices are terminated without cause or upon a change of control of the Company, a termination payment of two years of compensation, at $13,500 per month, is payable.If the termination had occurred on May 31, 2014 the amount payable under the agreement would be $324,000. (b)Transactions with Other Related Parties (i) During the nine months ended May 31, 2014 and 2013 the following amounts were incurred with respect to the Company’s non-management directors of the Company: 2014 2013 $ $ Professional fees As at May 31, 2014, $23,500 (2013 - $16,000) of the above amounts remained unpaid and has been included in accounts payable and accrued liabilities. (ii) In addition, during the nine months ended May 31, 2014 the Company incurred a total of $49,300 (2013 - $38,100) to Chase ManagementLtd. (“Chase”), a private corporation owned by the CFO of the Company, for accounting and administration services provided by Chase personnel, excluding the CFO, and $3,015 (2013 - $3,470) for rent.As at May 31, 2014, $5,135 (2013 - $3,335) remained unpaid and has been included in accounts payable and accrued liabilities. (c) During the nine months ended May 31, 2014 the Company incurred $21,650 (2013 - $16,977) for shared administration costs with public companies with common directors and officers.As at May 31, 2014, $4,100 (2013 - $3,470) of the amount remained unpaid and has been included in accounts payable and accrued liabilities. (d) During the nine months ended May 31, 2014 the Company recorded a recovery of $37,252 (2013 - $73,207) for shared office personnel and costs from public companies with common directors and officers.As at May31, 2014, $3,645 (2013 - $nil) of the amount remained outstanding and has been included in amounts receivable. (e) See also Notes 7(b)(ii) and 8(b)(i). 10.Segmented Information The Company is involved in the exploration and development of resource properties in certain Scandinavian countries, with corporate operations in Canada.The Company is in the exploration stage and accordingly, has no reportable segment revenues or operating results. The Company’s total assets are segmented geographically as follows: May 31, 2014 Canada $ Scandinavia $ Total $ Current assets Investments - Property, plant and equipment - Exploration and evaluation assets - Bond deposit - Page 19 TASMAN METALS LTD. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2014 (Unaudited - Expressed in Canadian Dollars) 10.Segmented Information (continued) August 31, 2013 Canada $ Scandinavia $ Total $ Current assets Investment - Property, plant and equipment - Exploration and evaluation assets - Bond deposit - Financial Instruments and Risk Management Categories of Financial Assets and Financial Liabilities Financial assets are classified into one of the following four categories:FVTPL; held-to-maturity investments; loans and receivables; and available-for-sale.Financial liabilities are classified as FVTPL or other temporary liabilities.The carrying values of the Company’s financial instruments are classified into the following categories: Financial Instrument Category May 31, $ August 31, $ Cash FVTPL Investment Available-for-sale Amounts receivable Loans and receivables Accounts payable and accrued liabilities Other liabilities ) ) The Company’s financial instruments recorded at fair value require disclosure about how the fair value was determined based on significant levels of inputs described in the following hierarchy: Level 1 - Quoted prices are available in active markets for identical assets or liabilities as of the reporting date.Active markets are those in which transactions occur in sufficient frequency and value to provide pricing information on an ongoing basis. Level 2 - Pricing inputs are other than quoted prices in active markets included in Level 1.Prices in Level 2 are either directly or indirectly observable as of the reporting date.Level 2 valuations are based on inputs including quoted forward prices for commodities, time value and volatility factors, which can be substantially observed or corroborated in the market place. Level3 - Valuations in this level are those with inputs for the asset or liability that are not based on observable market data. The recorded amounts for amounts receivable and accounts payable and accrued liabilities approximate their fair value due to their short-term nature.The Company’s cash and investments under the fair value hierarchy are measured using Level 1 inputs. The Company’s risk exposures and the impact on the Company’s financial instruments are summarized below: Credit Risk Credit risk is the risk of loss associated with a counterparty’s inability to fulfill its payment obligations.The Company’s credit risk is primarily attributable to cash and amounts receivable.Management believes that the credit risk concentration with respect to financial instruments included in cash and amounts receivable is remote. Page 20 TASMAN METALS LTD. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2014 (Unaudited - Expressed in Canadian Dollars) Financial Instruments and Risk Management (continued) Liquidity Risk Liquidity risk is the risk that the Company will not have the resources to meet its obligations as they fall due.The Company manages this risk by closely monitoring cash forecasts and managing resources to ensure that it will have sufficient liquidity to meet its obligations.All of the Company’s financial liabilities are classified as current and are anticipated to mature within the next fiscal period.The following table is based on the contractual maturity dates of financial assets and the earliest date on which the Company can be required to settle financial liabilities. Contractual Maturity Analysis at May 31, 2014 Less than 3 Months $ 3 - 12 Months $ 1 - 5 Years $ Over 5 Years $ Total $ Cash - - - Investment - - - Amounts receivable - - - Accounts payable and accrued liabilities ) - - - ) Contractual Maturity Analysis at August 31, 2013 Less than 3 Months $ 3 - 12 Months $ 1 - 5 Years $ Over 5 Years $ Total $ Cash - - - Investment - - - Amounts receivable - - - Accounts payable and accrued liabilities ) - - - ) Market Risk Market risk is the risk of loss that may arise from changes in market factors such as interest rates, foreign exchange rates, and commodity and equity prices.These fluctuations may be significant. (a) Interest Rate Risk The Company is exposed to interest rate risk to the extent that the cash bears floating rates of interest.The interest rate risk on cash and on the Company’s obligations are not considered significant. (b) Foreign Currency Risk The Company’s functional currency is the Canadian dollar and major transactions are transacted in Canadian Dollars and Swedish Kronors (“SEK”).The Company maintains SEK bank accounts in Sweden to support thecash needs of its foreign operation.Management believes the foreign exchange risk related to currency conversions are minimal and therefore does not hedge its foreign exchange risk.At May 31, 2014, 1Canadian Dollar was equal to 6.17 SEK. Balances are as follows: Swedish Kronors CDN $ Equivalent Cash Amounts receivable Accounts payable and accrued liabilities ) Page 21 TASMAN METALS LTD. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2014 (Unaudited - Expressed in Canadian Dollars) 11.Financial Instruments and Risk Management (continued) Based on the net exposures as of May 31, 2014 and assuming that all other variables remain constant,a 10% fluctuation on the Canadian Dollar against the SEK would result in the Company’s net loss to be approximately $11,000 higher (or lower). Capital Management The Company manages its capital structure and makes adjustments to it, based on the funds available to the Company, in order to support the acquisition and exploration of mineral properties.The Board of Directors does not establish quantitative return on capital criteria for management, but rather relies on the expertise oftheCompany’s management to sustain future development of the business.The Company defines capitalthat it manages as share capital, cash and cash equivalents and short-term investments.The Company will continue to assess new properties and seek to acquire an interest in additional properties if it feels there is sufficient geologic or economic potentialand if it has adequate financial resources to do so.Management reviews its capital management approach onan ongoing basis and believes that this approach, given the relative size of the Company, is reasonable. 12.Supplemental Cash Flow Information During the nine months ended May 31, 2014 and 2013 non-cash activities were conducted by the Company as follows: 2014 2013 $ $ Operating activity Increase in accounts payable and accrued liabilities - Financing activities Issuance of common shares Share issue costs ) - Share-based payments reserve ) ) - Investing activity Additions to exploration and evaluation assets ) ) Page 22
